Citation Nr: 0319289	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right epididymitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than September 
20, 1995 for the award of service connection for right 
epididymitis.

3.  Entitlement to service connection for left epididymitis 
with testicular atrophy.

4.  Entitlement to service connection for cataracts, to 
include special monthly compensation based on blindness.

5.  Whether the veteran's income is excessive for purposes of 
basic eligibility for improved pension benefits.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran testified at a personal hearing held on February 
26, 2003 in San Antonio, Texas before the undersigned 
Veterans Law Judge.

The appeal presently before the Board has been perfected as 
to the issues listed on the title page.  The Board construes 
the veteran's April 16, 2002 substantive appeal (VA Form 9) 
as including the issue of his entitlement to improved pension 
benefits, which was addressed a statement of the case dated 
April 8, 2002.  In this Form 9, the veteran addressed the 
income amount calculated by the RO as the basis for the 
denial of this claim.  This is sufficient to perfect an 
appeal to the Board as to this issue.  Accordingly, the issue 
of entitlement to improved pension is before the Board on 
appeal at this time, notwithstanding the fact that it was not 
included in the RO's VA Form 8, Certification of Appeal.  See 
38 C.F.R. § 19.35 (2002) [a VA Form 8 is issued by the RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction over an issue].


FINDINGS OF FACT

1.  The recent medical evidence of record indicates that the 
veteran's right epididymitis is manifested by subjective 
complaints of chronic pain and clinical findings showing the 
right testes to be slightly tender and atrophic.

2.  The evidence does not show that the veteran's disability 
of the right testicle is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

3.  The veteran's original claim expressing an intent to seek 
entitlement to VA disability compensation benefits was 
received at the RO on September 20, 1995.

4.  The evidence of record does not show that the veteran 
suffered an injury or disease of the left testicle in service 
or that the currently diagnosed possible left epididymitis is 
causally related to any event or incident of his military 
service.

5.  The evidence of record does not show that the veteran 
suffered an injury or disease of the eyes in service or that 
his currently diagnosed cataracts are causally related to any 
event or incident of his military service.

6.  In a rating decision dated in November 1997, the RO 
granted service connection for right epididymitis and 
assigned a noncompensable (zero percent) evaluation effective 
from the date of claim, September 20, 1995.  This rating was 
later increased to 10 percent, effective September 20, 1995 
claim.

7.  The evidence of record fails to establish that the 
veteran filed a claim with VA seeking service-connected 
compensation benefits for any disorder any earlier than 
September 20, 1995.

8.  There is no evidence showing that any communication or 
action from the veteran, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted before September 20, 1995 that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for service connection for a disorder of the right testicle.

9.  Prior to the RO's receipt of the May 1996 VA 
genitourinary examination, there is no evidence that a report 
of examination or hospitalization was received by VA that 
could reasonably be interpreted as reflecting an intent to 
file an informal claim for service connection for right 
epididymitis.

10.  The veteran's countable income exceeds the applicable 
maximum annual pension rate (MAPR) for the time period in 
question.


CONCLUSIONS OF LAW

1.  The veteran's right epididymitis disability is no more 
than 10 percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic 
Code 7804 (2002); 67 Fed. Reg. 49490-49599 (July 31, 2002) 
[to be codified as 38 C.F.R. § 4.118, Diagnostic Code 7804].

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2002).

3.  There is no legal basis to assign an effective date 
earlier than September 20, 1995 for the award of service 
connection for right epididymitis.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2002).

4.  A disability of the left testicle was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.  A disability of the eyes manifested by cataracts was not 
incurred in or aggravated by service, nor may special monthly 
compensation be awarded due to blindness in the absence of a 
service-connected disability of the eyes.  38 U.S.C.A. 
§§ 1110, 1114 (West 2002); 38 C.F.R. §§ 3.303, 3.350 (2002).

6.  The veteran's countable income is excessive for receipt 
of improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating ands an 
earlier effective date for service connection for right 
epididymitis.  He is also seeking entitlement to service 
connection for left epididymitis with testicular atrophy and 
cataracts, to include special monthly compensation for 
blindness.  Finally, he is seeking improved pension benefits.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
five issues on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's appeal of the issues listed on the title 
page remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, with respect to the effective date and improved 
pension issues on appeal, the applicability of the VCAA is 
circumscribed.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In the instant case, resolution of the 
veteran's appeals as to entitlement to an earlier effective 
date for service connection for the right epididymitis 
disability and entitlement to basic eligibility for improved 
pension benefits is dependent on interpretation of the 
statutes and regulations.  VA has no  duty under the VCAA to 
notify the veteran of the evidence needed to substantiate 
this claim, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating the effective date 
claim at issue on appeal before the Board at this time.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board hastens to point out, however, that the veteran 
appears to have received due process with respect to both of 
these issues.  See 38 C.F.R. § 3.103 (2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  The Court has stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The April 2002 supplemental statement of the case applied the 
current standard in adjudicating the veteran's service 
connection claims.  The Board similarly will apply the 
current standard in adjudicating these claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in the April 2002 supplemental statement of the 
case, the RO notified the veteran of the requirements of the 
VCAA, including the responsibilities of VA and the veteran 
with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to substantiate 
his claims, and that VA would assist him in obtaining 
evidence if he provided the proper information and release 
forms.   The Board finds that the information provided to the 
veteran satisfies the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.

The Board notes further that notice of the VCAA sent to the 
veteran in April 2002 supplemental statement of the case 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), as 
interpreted by VA's General Counsel's in VAOPGCPREC 1-2003 
(May 21, 2003).  The Board is legally obligated to follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Although the notice he was provided 
in April 2002 supplemental statement of the case requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit any additional 
information and/or evidence in support of his claims, in 
compliance with 38 U.S.C.A. § 5103(b).  The one year period 
has now elapsed.

The RO did not receive any relevant, non-duplicative evidence 
directly from the veteran in response to the April 2002 
supplemental statement of the case.  The record shows, 
however,  that his representative prepared additional 
argument in support of his claims in the "Statement of 
Accredited Representative in Appealed Case," submitted in 
lieu of a VA Form 646, in May 2002.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied and that the Board 
may proceed to decide his claims with further administrative 
delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claims on appeal, the RO obtained all 
medical records identified by the veteran as being relevant 
to these claims.  The veteran has not identified any 
additional evidence that exists and needs to be obtained.  

Moreover, the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  The 
record shows that he testified at hearings held at the RO in 
2000 (before a Decision Review Officer) and in 2003 (before 
the undersigned Veterans Law Judge).

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision of 
these claims on the merits.



1.  Entitlement to an increased evaluation for service-
connected right epididymitis, currently evaluated as 10 
percent disabling.

Factual Background

Service medical records reflect that the veteran was 
hospitalized for eight days in May 1964 for epididymitis of 
the right testicle.  He denied any history of trauma and 
reported that his pain was minimal at first but increased in 
severity, necessitating the hospital admission.  He was 
discharged with a diagnosis of epididymitis, acute, right, 
treated and improved.  A follow-up evaluation in June 1964 
disclosed atrophy of the right testicle, but no other 
problems.  No further treatment for this condition is shown 
in service.

The veteran filed a claim for a disability of the right 
testicle in September 1995.  In connection with this claim, 
he was evaluated on VA genitourinary compensation 
examinations in May 1996 and July 1997.  On the May 1996 
examination, the veteran had essentially normal genitalia 
except for the fact that the right testis was slightly 
smaller than the left testes.  The examiner concluded that 
the veteran had suffered minor trauma to the right testes due 
to a lifting incident and that it could possibly have 
resulted in stress epididymitis.  During the July 1997 
examination, the veteran's right testis was described as 
atrophied, and he complained of recurrent pain in this 
testes.  

Based on the above, the RO granted service connection for 
right epididymitis in a November 1997 rating decision; a 
noncompensable disability rating was assigned for this 
disability under Diagnostic Code 7523 [testis, atrophy, 
complete], effective from the date of the claim, September 
20, 1995.  The veteran subsequently appealed that decision, 
which resulted in an April 1999 Board decision which granted 
a 10 percent disability by analogy to a painful scar under 
Diagnostic Code 7804.  The RO implemented this award by 
rating decision in June 1999, assigning the increased rating 
of 10 percent, effective as of the date of the original 
claim, September 20, 1995.  The RO also granted special 
monthly compensation on the basis of loss of use of a 
creative organ.

The veteran has since perfected a new appeal seeking an 
increased rating for the right epididymitis disability.  In 
support of this claim, he submitted the report of a private 
genitourinary examination conducted in May 1999 by Dr. A. A. 
T., M.D.  This report also denotes the veteran's complaints 
of chronic right testicular pain, to include after 
intercourse.  Clinically, the veteran's right testis was 
slightly tender and atrophic.  No other abnormal findings 
regarding the right testicle were reported.  Based on these 
findings, Dr. A. A. T. diagnosed the veteran's condition as 
right testicular atrophy.

VA outpatient treatment reports dated through 2001 documented 
a few instances when the veteran was seen for evaluation of 
his epididymitis condition, during which times he continued 
to complain of right testicular pain.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002)
.
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

Specific schedular criteria

The veteran's service-connected right epididymitis was 
initially rated by the RO as noncompensably disabling under 
Diagnostic Code 7523.  Diagnostic Code 7523 provides for a 
noncompensable rating for complete atrophy of one testis.  
For complete atrophy of both testes, a 20 percent rating is 
assigned.  38 C.F.R. § 4.115a (1993); 38 C.F.R. § 4.115b 
(2002).

Pursuant to the Board's 1999 decision, the veteran's service-
connected right epididymitis disability is presently rated 
10 percent disabling under Diagnostic Code 7804, for residual 
impairment of the testicle rated by analogy to a painful 
scar.  This rating was established a result of a decision of 
the Board in April 1999.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  See 38 C.F.R. § 4.27 (2002).

With respect to the above, the Board notes that the rating 
criteria for skin disorders, to include scars, were revised 
in July 2002, during the pendency of this appeal.  See 67 
Fed. Reg. 49490-49599 (July 31, 2002).  These revisions are 
effective from August 30, 2002.  The applicable rating 
criteria in effect prior to August 2002 provides a rating of 
10 percent for scars that are superficial and tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, Code 
7804 (2001).  Pursuant to the revised criteria for Code 7804, 
a rating of 10 percent is applicable for scars that are 
superficial, painful on examination.  38 C.F.R. § 4.118, Code 
7804 (2002). 

The Court has indicated that a change in the law during the 
pendency of an appeal entitles the claimant to application of 
the version of the schedule that is most favorable to the 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, both the old and the new versions of Diagnostic Code 
7804 provide a maximum rating of 10 percent, which is 
currently assigned.  Under these circumstances, the Board 
does not believe that notifying the veteran of the change in 
the Schedule would be useful, because the application of 
either the old or new rating criteria provides no basis for 
an increased rating.  See Soyini, 1 Vet. App. at 546.

Analysis

Schedular rating

The medical evidence discussed above shows that the veteran 
has complained of chronic pain in the right testicle and that 
clinical examination has revealed some slight tenderness and 
atrophy of the right testicle, as noted by Dr. A. A. T. on 
his examination report dated in May 1999.  The veteran's 
reported pain has been rated at the maximum 10 percent rating 
by analogy to Diagnostic Code 7804 [tender or painful scar].  
Although no scarring has been identified, the veteran's 
reported testicular pain has been compensated through the 
currently assigned 
10 percent rating, which is the maximum rating available 
under the schedule.    
The maximum rating of 10 percent was granted by the Board in 
April 1999 essentially to compensate the veteran for his 
complaints of pain, since he would not be entitled to a 
compensable evaluation for testicle atrophy under  Diagnostic 
Code 7523 because only one testicle is service connected.

In reaching this conclusion, the Board places great weight on 
the medical evidence, in particular the clinical findings 
reported on the May 1999 private genitourinary examination 
conducted by Dr. A. A. T.  The manifestations of the service-
connected disability identified during that examination were 
subjective complaints of pain and testicular atrophy.  Those 
clinical findings are consistent with the veteran's medical 
history and the findings noted on the VA treatment reports 
dating from the late 1990's through 2001, and are essentially 
uncontradicted by any other medical evidence of record.  
Since the testicular atrophy does not warrant a compensable 
rating under Diagnostic Code 7523, the only compensable 
manifestation is the reported pain, which allowed for the 
assignment of a 10 percent disability rating.  No higher 
schedular rating is available under the circumstances here 
presented.  

In short, for the reasons and bases expressed above the Board 
concludes that an increased disability rating for the 
service-connected right epididymitis is not appropriate.  The 
benefit sought on appeal is accordingly denied.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  Ordinarily, 
the VA Schedule for Rating Disabilities will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his right epididymitis disability.  Indeed, no 
hospitalizations for this disability after service are of 
record.  Moreover, there is no evidence that the veteran's 
epididymitis disability has resulted in any marked 
interference with his employment such as to render 
impractical the regular schedular standards.  It is neither 
claimed by the veteran nor shown by the evidence that he ever 
was hindered in past employment due to this disability.  In 
addition, the clinical picture as discussed above does not 
appear to include any exceptional or unusual features.  
Indeed, the prevailing symptom appears to be pain, which as 
discussed above is taken into consideration under the regular 
schedular standards.  The veteran and his representative have 
not identified any aspect of his disability which could be 
characterized as exceptional or unusual.

For these reasons, the Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Accordingly, the Board determines that 
referral of this case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted for the 
service-connected right epididymitis disability.

2.  Entitlement to an effective date earlier than September 
20, 1995 for the award of service connection for right 
epididymitis.

On appeal, the veteran argues that the effective date for his 
award of service connection for right epididymitis (with 
special monthly compensation for loss of use of creative 
organ) should be retroactive to the date of his in-service 
injury in 1964.  While he does not allege that he ever filed 
a disability compensation claim before September 1995, he 
asserts that he was either misled by military/VA personnel as 
to his right to file for benefits from VA, or, alternatively, 
that VA has a moral obligation to award him service 
connection from the date of the in-service injury to his 
right testicle because that would be the fair thing to do.  
He has also argued and testified on appeal that he was naïve 
as to the VA system for filing for benefits and therefore was 
not aware to many years after service that he could file a 
claim for benefits.



Background

As noted above, the veteran served on active duty from July 
1963 to July 1965; his service medical records reflect that 
he was hospitalized for eight days in May 1964 for 
epididymitis of the right testicle. 

The veteran filed an original claim seeking VA disability 
compensation benefits on September 20, 1995.  Evidence 
received in connection with this claim included the 
aforementioned service medical records; medical records from 
the University Health Center in San Antonio, Texas dating 
from 1994 to 1995 (associated with the file in December 
1995); private medical records from a Dr. D. G. R., M.D., 
dating from 1974 to 1995 (associated with the file in May 
1997).  

The RO issued a rating decision in November 1997 granting the 
veteran entitlement to service connection for right 
epididymitis, assigning a noncompensable (zero percent) 
evaluation effective from the date of claim, September 20, 
1995.  As noted above, the Board granted a compensable (10 
percent) evaluation for this disability in April 1999, and 
the RO's rating action of June 1999 implementing this award 
granted the 10 percent rating effective from the date of the 
original claim, September 20, 1995.

Pertinent law and regulations

Effective dates

The effective date of an award of disability compensation 
based on service connection shall be the day following the 
date of discharge or release from active service if the 
application for such benefits is received within one year of 
such date; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2002); see also McGrath v. Gober, 14 Vet. App. 28 (2000) 
[Board must determine when the service-connected disability 
manifested itself under all of the "facts found"].  

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2002).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

Analysis

The Board has reviewed the record in this case in order to 
determine whether an effective date earlier than September 
20, 1995 may be assigned for the veteran's service-connected 
right epididymitis. The applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant which may be interpreted as applications or claims, 
formal and informal, for benefits. In particular, VA is 
required to identify and act on informal claims for benefits. 
See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2001); 
see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a) (2001).

At that time the veteran filed his claim in September 1995, 
no other claim or appeal was pending before the RO or the 
Board.  There is no evidence in the file which reflects an 
intent to file a formal claim for epididymitis earlier than 
September 20, 1995.  

Moreover, the medical evidence of record provide no basis to 
assign an effective date earlier than assigned on the basis 
of an informal claim under 38 C.F.R. § 3.157.  The medical 
findings supporting a diagnosis for this disorder were not 
established until the May 1996 VA genitourinary examination 
when the VA examiner concluded that the veteran could 
possibly suffered a stress epididymitis due to the in-service 
incident.  There is a prior-dated VA outpatient report dated 
September 13, 1995, which denotes his complaints of right 
testicle pain, but he was diagnosed at that time with 
prostatitis.  None of the other prior-dated medical records 
contain specific diagnosis for this condition.  

In addition, 38 C.F.R. § 3.155 (2002) provides no basis to 
award an earlier effective date because there is no evidence 
that any prior communication or action from either the 
veteran, his representative or a Member of Congress or some 
other person acting as his friend was submitted that could 
reasonably be interpreted as reflecting an intent to file an 
informal claim of service connection for a disorder of the 
right testicle prior to September 20, 1995.  This regulation 
provides that upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution, and if received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).  The Board has 
carefully examined the appellate record and finds that there 
are no other statements from the veteran or other interested 
party or other non-medical evidence that was received before 
September 20, 1995, that could be construed as either a 
formal or informal claim seeking entitlement to disability 
compensation benefits.

The veteran does not dispute that no claim was filed prior to 
September 20, 1995.  In essence, he contends that his right 
epididymitis condition existed since service and that he 
should be compensated for the entire period after service.  
He further contends that he was misled by government 
personnel and/or not as sophisticated as he should have been 
concerning VA benefits and that his failure to file a claim 
earlier therefore should not be held against him.

With respect to the veteran's contentions regarding 
misleading/inadequate information provided to him by 
VA/military personnel regarding his right to file a claim, 
even if one credits the veteran's testimony as to this point, 
the Court has held that "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits." See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994).  Hence, any misleading advice by government 
officials cannot provide a basis to establish that he filed a 
claim for benefits any earlier than September 20, 1995.  

With respect to the veteran's contention that it would be 
fair if VA assigned an effective date back to the date of his 
in-service injury, as explained above the assignment of 
effective date is governed by the law and is generally 
dependent upon the date of filing of a claim.  In essence, 
the veteran is raising an argument couched in equity.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith  v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

In short, because there is no evidence to show that the 
veteran expressed an intent on an formal or informal basis to 
file a claim for service connection for a disorder of the 
right testicle any than earlier than September 20, 1995, 
there is no legal basis to assign an effective date for the 
award of service connection earlier than the date of original 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  
The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 2002).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue is 
denied.

3.  Entitlement to service connection for left epididymitis 
with testicular atrophy.

4.  Entitlement to service connection for cataracts, to 
include special monthly compensation on account of blindness.

Factual Background

As noted above, service medical records reflect that the 
veteran was hospitalized for eight days in May 1964 for 
epididymitis of the right testicle.  Service medical records 
are entirely negative for any complaints, finding or 
diagnosis of an injury or disease affecting the left 
testicle.

Regarding the eyes, service medical records show that the 
veteran entered active duty military service with a 
refractive error of the eyes, noted to be 20/400 in both 
eyes, uncorrected, corrected to 20/20 with prescription 
eyeglasses.  There is no evidence of treatment during service 
for any disorders of the eyes, to include cataracts.  At the 
time of discharge, service records show that his vision was 
still 20/400 uncorrected, corrected to 20/20 with glasses.

Medical records dating from the post-service period show that 
the veteran was treated for testicular pain, right greater 
than left, on a number of occasions beginning in the late 
1990's.  A genitourinary examination conducted by Dr. A. A. 
T., M.D., in May 1999 noted that the veteran had possible 
left epididymitis.  Regarding the eyes, the post-service 
medical records similarly show treatment beginning in the 
1990's for cataracts.  There is no specific medical evidence 
showing that the veteran is blind, as he continues to wear 
prescription eyeglasses and has reported that he is capable 
of driving during the daylight hours.

The veteran has put forth contentions and hearing testimony 
regarding his belief that he injured his left testicle at the 
same time he injured his right testicle during service in May 
1964, and based on this belief, he asserts that service 
connection is warranted for the left testicle.  Regarding his 
eyes, he asserts in argument and hearing testimony that 
because he began wearing glasses in service, the subsequent 
onset of cataracts in the years after service is due to a 
disorder of the eyes that was incurred in service.  Further, 
he alleges that due to his cataracts, he is blind and 
therefore entitled to special monthly compensation.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Congenital or developmental defects, to include refractive 
errors of the eyes, are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. 
§ 3.303(c), 4.9 (2002); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996) and cases cited therein.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

Analysis

Left epididymitis with testicular atrophy

It appears the veteran has a current disability of the left 
testicle, based mainly on Dr. A. A. T.'s report of May 1999 
showing a diagnosis of possible left epididymitis and late-
1990's dated VA treatment reports documenting complaints of 
bilateral testicular pain.  Accordingly, Hickson element (1) 
is satisfied.

However, with respect to Hickson element (2), the Board finds 
that there is no competent evidence of incurrence of an 
injury or disease of the left testicle shown in service.  The 
service medical records are negative for any complaints, 
treatment or diagnosis of a disorder of the left testicle.  
No complaints pertaining to or actual diagnosis of a disorder 
of the left testicle was clinically documented in service. 
The balance of the evidence shows no treatment or diagnosis 
for pain in the left testicle until decades after the 
veteran's active duty service, which concluded in July 1965.

The veteran has contended that he injured his left testicle 
in service.  The Court has held that VA cannot ignore a 
claimant's testimony simply because that person is an 
interested party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board has considered the statements and 
hearing testimony provided by the veteran.  However, against 
that testimony is objective medical treatment records dated 
during and after service which do not support his assertion 
that he injured his left testicle in service.  The Board 
therefore finds the veteran's statements and hearing 
testimony, made in connection with his claim for monetary 
benefits from the government, to be implausible in the 
absence of any reference in his medical records to left 
testicular pain for many years after his military service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  The veteran's testimony 
is outweighed by the utterly negative medical evidence both 
during service and for several decades thereafter.  Hickson 
element (2) is not met with respect to in-service incurrence 
of a disease or injury to the left testicle, and the 
veteran's claim fails on that basis.

Further, no competent medical professional has clinically 
associated any disorder of the left testicle with any 
incident or event of his military service.  To the veteran 
himself seeks to establish such a nexus, it is now well-
established that a lay person without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience]. Hickson element (3) has also not been met.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) [where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required].

In short, for the reason and bases expressed immediately 
above, the Board concludes that Hickson elements (2) and (3) 
have not bee met.  The benefit sought on appeal is denied.

Cataracts, to include special monthly compensation on account 
of blindness

There clearly is a current disability.  A VA treatment report 
dated in March 2001 noted that the veteran had visually 
significant cataracts, left eye greater than the right eye.  
Hickson element (1) is satisfied.

Regarding Hickson element (2), the Board finds that there is 
no competent evidence of incurrence of an injury or disease 
of the eyes shown in service.  The service medical records 
are negative for any complaints, treatment or diagnosis of 
cataracts.  No complaints pertaining to or actual diagnosis 
of a disorder of the eyes with the exception of the 
refractive error was clinically documented in service.  The 
balance of the evidence shows no treatment or diagnosis for a 
disorder of the eyes until years after the veteran's active 
duty service.  Further, no competent medical professional has 
clinically associated the veteran's cataracts with any 
incident or event of his military service.  

Regarding the veteran's statements and hearing testimony 
concerning the merits of this claim, the Board's analysis 
described above with respect to the left epididymitis issue 
applies here.  To the extent that the veteran claims that he 
had cataracts during service, such recent statements are 
outweighed by the objective medical evidence.  To the extent 
that the veteran ascribes his current condition to military 
service, he is not competent to provide such a medical 
opinion.  The Court's holdings in Cartright, Pond, Curry and 
Rucker, all supra, apply here.  

In summary, Hickson elements (2) and  (3) are not satisfied, 
and the veteran's claim fails.  Because service connection 
has not been granted for a disability of the eyes, the 
veteran is not entitled to special monthly compensation under 
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  The establishment of 
service connection for a disability of the eyes is a 
prerequisite to consideration of whether special monthly 
compensation should be awarded.

In summary, for the reasons and bases articulated above, the 
Board concludes that the benefits sought on appeal should be 
denied.



5.  Basic eligibility for improved pension benefits based on 
countable income.

Relevant law and regulations

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).

Basic entitlement exists if, among other factors, a veteran's 
income is not in excess of the applicable MAPR specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  
The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran.  38 
C.F.R. § 3.23(b).

38 U.S.C.A. § 1522(a) provides, in pertinent part, that VA 
shall deny or discontinue the payment of a veteran's pension 
based upon consideration of the annual income of the veteran, 
the veteran's spouse, and the children.  38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
Social Security Administration income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a 
spouse.  Such incomes are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

As of December 1, 2000, the MAPR for a married veteran was 
$12,186.00.  See 66 Fed. Reg. 16977 (March 28, 2001).  As of 
December 1, 2001, the MAPR for a married veteran was 
$12,516.00.  See 67 Fed. Reg. 36671 (May 24, 2002).

Factual Background

In September 2001, the RO denied the veteran's claim of 
entitlement to improved pension benefits based on a claim he 
filed for these benefits in May 2001.  
His claim was denied due to excess income.  He perfected an 
appeal as to this claim in April 2002.

The evidence shows that the veteran is married and lives with 
his spouse, and that their combined annual income as 
calculated by the RO based on Net Worth-Income statements 
prepared by the veteran is approximately $14,448.00.  This 
figure was derived by the RO from his reported income of 
$7,200 from civil service retirement, $6,480 paid to his wife 
for Social Security benefits, and $768 from a company 
retirement plan.  

The veteran has alleged that the Social Security benefits 
paid to his wife is incorrect, and that the correct amount 
should be $453.00 per month, which is $5,436 (instead of the 
amount noted in the RO's September 2001 decision - $6,480).  
See Veteran's Form 9 substantive appeal, dated April 13, 
2002.  Based on this figure reported by the veteran on his 
Form 9, this would reduce his annual income to approximately 
$13,404.00.  The veteran has not submitted any evidence 
regarding medical expenses or any other expenses he believes 
should be deducted from his reported income.

Analysis

As noted above, MAPR for the period of time in question 
ranges from 12,186.00 to 12,516.00.  Regardless of which 
figure is used, either the amount calculated by VA ($14,448) 
or the number the veteran claims is his correct annual income 
($13,404), the veteran and his spouse had income in excess of 
the MAPR for calendar year 2001.  His countable income has 
therefore exceeded the legislated MAPR for the period of time 
in question.  Because the law is dispositive in this case, 
the claim must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating higher than 10 percent for the veteran's 
service-connected right epididymitis is denied.

Entitlement to an effective date earlier than September 20, 
1995 for the award of service connection for right 
epididymitis is denied.

Service connection for left epididymitis with testicular 
atrophy is denied.

Service connection for cataracts, to include special monthly 
compensation on account of blindness, is denied.

The veteran is not eligible for improved pension benefits 
based on excess income; his claim for these benefits is 
therefore denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

